Citation Nr: 1706073	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from August 1966 to September 1969.  

The Veteran died in September 1997, the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over the case was subsequently transferred to the VA Pension Management Center (PMC) in St. Paul, Minnesota.

The June 2008 rating decision denied the appellant's claim due to the absence of qualified medical evidence establishing a diagnosis of PTSD.  In response, the appellant submitted additional medical evidence to the record and requested further review of that evidence in September 2008.  In a January 2009 rating decision, the RO denied entitlement to service connection for the cause of death on the basis that the additional evidence was cumulative of medical evidence already of record, and thus was not new and material.  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The Board has determined that the medical evidence submitted in September 2008 constitutes new and material evidence that was clearly submitted within the one year appeal period after the June 2008 rating decision and was not considered by VA.  The evidence addressed the medical evidence submitted described the treatment provided to the Veteran for his PTSD.  Such information was not previously of record and it addressed the issue of establishing a diagnosis of PTSD.  

If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  VA is required to provide a "directly responsive" determination as to whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  See Mitchell v. McDonald, 27 Vet. App. 431, 437 (2015); see also Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed. Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  See Mitchell, 27 Vet. App. at 437-38.  As such, the Board disagrees with the January 2009 rating decision's characterization of the cause of death claim as a new and material evidence claim, and finds that the original service connection claim for cause of death remains pending since it was first filed in June 2007.  Therefore, the Board has recharacterized the issue on appeal accordingly. 


FINDINGS OF FACT

1.  The Veteran died in September 1997. 

2.  At the time of his death, the Veteran had posttraumatic stress disorder (PTSD) as a result of his active service.

3.  The Veteran's PTSD contributed substantially and materially to his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.302, 3.303, 3.304, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for disability and indemnity compensation (DIC) benefits for the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2016).  In order to establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Entitlement to DIC benefits for the cause of a veteran's death may be established by showing that a disability for which service connection was in effect during the veteran's lifetime was the principal or a contributory cause of death.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  Otherwise, the claimant must first establish service connection for a disability shown to have caused or contributed to the veteran's death.  Id. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  

If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board notes that compensation shall not be paid for disability resulting from a veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b).

When there is an approximate balance of positive and negative evidence on an issue material to a determination.  VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. §5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The appellant is seeking service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran committed suicide due to PTSD that he incurred as a result of combat service in Vietnam.  

The Veteran's death certificate states his immediate cause of death as asphyxia due to inhalation of carbon monoxide.  The death certificate lists no other significant conditions.  The coroner concluded that the Veteran's manner of death was suicide.  

The record shows that, during the Veteran's lifetime, service connection was not established for PTSD, or for any other condition.  Thus, the Board must first determine if the Veteran had a disability for which service connection was warranted at the time of his death.

The Veteran's DD Form 214 shows service in Vietnam and lists his military occupational specialty as machine gunner.  Notably, the Veteran was awarded the Combat Action Ribbon; Vietnam Campaign Medal with device; and the Vietnam Service Medal with 5 stars.  Those citations are accepted as conclusive evidence of an in-service stressor.

The Veteran's service treatment records are absent any indication of PTSD or other mental health disabilities during service, and he was deemed psychiatrically normal on his discharge Report of Medical Examination.

The Veteran's personal physician of seven years, Dr. G. J., submitted letters to VA in March 2008 and July 2008.  Dr. G. J. stated that the Veteran suffered from PTSD prior to his death and was treated with antidepressants and tranquilizers.  According to Dr. G. J., the Veteran's suicide was caused by his PTSD symptoms of persistent anxiety and depression, as well as "increasingly dysfunctional" work performance, social relationships, and personal relationships.  The Veteran was also noted to have symptoms that included flashbacks; panic attacks; impaired judgment and thinking; inability to get along with others in employment settings; impaired productivity; defective impulse control; and sudden, unpredictable extreme irritability and violent physical response.  

In August 2009, an opinion was provided by K. B., a licensed clinical social worker.  Upon review of the record, she concluded that the Veteran met the diagnostic criteria for PTSD based on his combat experience in Vietnam.  K. B. based that opinion on the Veteran's reported symptomatology, including frequent bouts of anger and violence; regular flashbacks; avoidance of any reminders of his active service; difficulty maintaining employment due to conflicts with others; inability to show love towards his wife or children; negative mood; use of excessive drinking to cope; nightmares; difficulty concentrating; and heightened startle response.     

The record also contains lay statements from the appellant and the Veteran's sister-in-law, which refer to symptoms of anger, depression, hyperalertness and startle reactions, isolative tendencies, and difficulty interacting with others.  

In light of the competent private medical evidence of record, which is supported by credible lay evidence, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Veteran had PTSD as a result of his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Veteran was not service connected for PTSD during his lifetime, in the context of suicide, 38 C.F.R. § 3.302 does not require that a determination of service connection for a mental disorder be made prior to the Veteran's death to establish service connection for mental unsoundness.  DeLaRosa v. Peake, 515 F.3d 1319, 1323 (Fed. Cir. 2008).

Next, the Board finds that the Veteran's PTSD caused or contributed to his death.  In this regard, Dr. G. J. opined that the Veteran's suicide was caused by his PTSD.  

In addition, there is no evidence of any reasonably adequate motive for suicide.  Although an objective finding of mental unsoundness at the time of the Veteran's death is not of record, the credible lay statements and competent private medical opinions are sufficient affirmative evidence showing circumstances that would lead a person to intentional self-destruction.  

The Board notes that the very act of suicide is considered to be evidence of mental unsoundness and that, when taken into account with the evidence of record, the issue of whether or not the Veteran was of unsound mind is at least in relative equipoise.  That is, the preponderance of the evidence does not weigh in favor of a finding that the Veteran's suicide was an act of willful misconduct.  

Accordingly, after resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death (due to PTSD) is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As the claim for service connection for the cause of the Veteran's death has been granted, any error related to VA's duty to notify and assist the appellant is moot.  See 38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


